Citation Nr: 1604398	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), schizophrenia, and/or an adjustment disorder.

2.  Entitlement to an increased rating for left femur fracture, evaluated as 20 percent disabling.

3.  Entitlement to restoration of a 20 percent rating for left shoulder arthritis.

4.  Entitlement to an increased rating for left knee arthritis, evaluated as 10 percent disabling.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to a total disability rating based upon individual employability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

In October 2015, the Board issued a decision dismissing the Veteran's appeal due to notification of his death.  However, the Board has since been notified that the Veteran is not deceased and any notification of such was in error.

Moreover, with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, this matter was previously remanded by the Board in a March 2011 decision.  As noted in a January 2014 Board decision, the Veteran was awarded service connection for an acquired psychiatric disorder - specifically, dysthymic disorder with anxiety - in a May 2012 rating decision.  As the Veteran has not indicated that he disagrees with the May 2012 decision insofar as the grant of service connection, the Board finds that the benefits sought by the Veteran have been granted in full and are thus no longer before the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the October 2015 Board decision addressing the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, schizophrenia, and/or an adjustment disorder is vacated.


REMAND

The Veteran served on active duty from March 1979 to March 1982 and January 1983 to February 1984.

This matter comes before the Board on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the December 2014 rating decision, the RO denied the Veteran's claim of entitlement to an increased rating for left shoulder arthritis and decreased the assigned rating to 10 percent, as well as denied claims of entitlement to increased ratings for left femur fracture and left knee arthritis.  The rating decision also denied entitlement to a TDIU and service connection for a sleep disorder.  In February 2015, the Veteran submitted a timely notice of disagreement with the denials.  To date, however, no Statement of the Case has been furnished, and such should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing entitlement to increased ratings for left femur fracture and left knee arthritis, restoration of a 20 percent rating for left shoulder arthritis, as well as entitlement to a TDIU and service connection for a sleep disorder.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of these issues should the matters be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


